STOCK PURCHASE AGREEMENT, dated as of October 28, 2009 by and among Gurpartap (Gary) Singh Basrai (hereinafter referred to as the “Buyer”), Fenario, Inc., a Nevada corporation (the “Company”), and Uziel Leibowitz (the “Seller”). WITNESSETH: WHEREAS, Buyer desires to purchase (the “Purchase”) in the aggregate 5,000,000 shares (the “Shares”) of common stock, par value $.0001 per share of the Company (the “Common Stock”), from the Seller, for an aggregate purchase price of $152,500 and the Seller desires to sell the Shares to the Buyer; WHEREAS, the Company is a corporation subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the shares of Common Stock are eligible for quotation on the OTC Bulletin Board (the “OTCBB”) under the symbol “FENO”; WHEREAS, immediately following the closing of the Purchase, the outstanding securities of the Company shall be 9,000,000 shares of Common Stock consisting of (a) 5,000,000 shares of Common Stock owned by Buyer, and (b) 400,000 shares of Common Stock owned by the Company's other stockholders. NOW, THEREFORE, in consideration of the promises and the mutual covenants, representations and warranties contained herein, the parties hereto do hereby agree as follows: 1.SALE OF SECURITIES, ETC. 1.1Share Purchase.Subject to the terms and conditions of this Agreement, at the Closing (as defined in Section 2.1 below) to be held pursuant to Section 2 below, the Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase and acquire from the Seller, good and marketable title to the Shares, free and clear of all mortgages, liens, encumbrances, claims, equities and obligations to other persons of every kind and character, except that the Shares will be “restricted securities” as defined in the Securities Act of 1933, as amended (the “Securities
